Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 03/21/2022.
Claims 1-12 and 4-17 are pending.
Claims 1, 13 and 14 have been amended.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Applicant argues that , in Beausoleil, the content item is not added to the shared folder based on the content item being associated with a file related to chat messages displayed in a file chatroom. Furthermore, Beausoleil, fails to consider any chat message in the shared folder related to an updated file that is displayed together with the any content item that includes information about the update. Accordingly, Beausoleil fails to teach inserting a log message in a message thread based on the log message being associated with a file related to chat messages displayed in a file chat room.
Applicant argues that Park discloses only that messages exchanged between participants in a group that are displayed as chat logs in the chat log window, based on the chat participants inputting messages in a message input window and selecting a send button. In park, the messages exchanged are the same as the chat logs of the chatroom and are not inserted in the chat log window included in a group chat window based on the chat log being associated with a file related to chat messages different than the chat logs displayed in the group chat window. Furthermore, Park fails to consider a chat message in the chat log related to an updated file that is displayed together with the any content item that includes information about the update. 
Applicant argues that Park lacks teaching of, “at least one processor electrically connected to the memory and configured to…initiate display of a message thread in the file chat room, the message thread including chat messages related to the file between the one or more folder sharers, and insert the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread, wherein the chat messages related to the file between the one or more folder sharers and the log message are displayed together in the message thread in an order the chat messages and the log message are created, and wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message,” as recited by claim 1.
Examiner’s Response:
The applicant's arguments/remarks filed on 03/21/2022 regarding claims 1-12 and 4-17 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts Kirigin and Park, in view of the new grounds of rejection.
As recited in the ABSTRACT of  primary reference art, Kirigin, “allow users with shared access to a shared file or folder to communicate with one another via online chat…the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button. After a chat session is complete, the system may archive the chat session for later viewing and use ”, Kirigin exclusively teach a user a chat message related to the file between the one or more folder sharers.
Thus, Kirigin considers any chat message in the shared folder related to an updated file that is displayed together with the any content item that includes information about the update. And Kirigin teaches wherein initiate display of a message thread in the file chat room, the message thread including chat messages related to the file between the one or more folder sharers, wherein the chat messages related to the file between the one or more folder sharers.
For Park, as recited in the ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window (inserting the log message between the chat messages)”, Park teaches the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created.
In park, the messages exchanged are not the same as the chat logs of the chatroom and are inserted in the chat log window included in a group chat window based on the chat log being associated with a file related to chat messages different than the chat logs displayed in the group chat window.
Thus, Park teaches inserting a log message in a message thread based on the log message being associated with a file related to chat messages displayed in a file chat room. insert the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread.
For at least above, reason, Kirigin teaches chat messages displaying associated with the file updates, and Park teaches inserting log messages with chat messages. The combination of two arts teach the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirigin (U.S. Pub. No. 2014/0181697A1), in view of Park et al. (hereinafter referred to as Park) (U. S. Patent No. 9996248 B2).
As to claim 1, Kirigin teaches a file-related task management device comprising: a memory; and at least one processor electrically connected to the memory and configured (See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”) to create a file chat room that associated with a file in a folder shared by one or more folder sharers and is accessible through the file (See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”), receive, from a user terminal, a chat message related to the file between the one or more folder sharers (See at least ABSTRACT, “allow users with shared access to a shared file or folder to communicate with one another via online chat…the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button (user terminal)”), receive, from the user terminal of the one or more folder sharers, an update log including an update to the file made by the user terminal, create a log message including information about the update, based on the update log (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”), initiate display of a message thread in the file chat room, the message thread including chat messages related to the file between the one or more folder sharers; wherein the chat messages related to the file between the one or more folder sharers (See at least ¶ [0043], “the user may send or receive communications (e.g., chat messages) to any number of particular groups of users with whom the user shares access to particular files or folders. As may be understood from FIG. 6, the user (e.g., Bill Smith), in addition to sending communications, may response to communications that the user received”).
Although Kirigin teaches the substantial features of the claimed invention, Kirigin fails to expressly teach wherein insert the log message in the message thread based on the log message is displayed together in the message thread in an order the chat messages and log message is displayed together in the message thread in an order the chat messages and the log message are created, wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message.
In analogous teaching, Park exemplifies this wherein Park teaches wherein insert the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread, the log message is displayed together in the message thread in an order the chat messages and the log message are created (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window (inserting the log message between the chat messages)”); wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window”).
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

As to claim 2, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor is further configured to create a chat file object that is opened through the file, rendered through the file chat room, and includes the message thread (See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”). Park further teaches wherein update the chat file object by continuously inserting new chat messages and log messages into the message thread (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window (inserting the log message between the chat messages)”).
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

As to claim 4, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor stores a final version of the file which was updated most recently by the user terminal, and deletes previous versions of the file in order of oldest to most recent (See at least ¶ [0001], “allow users to share files, and folders of files, with other users. In some systems, multiple users may be granted access to edit or delete files within a particular shared folder, or to add new files to the folder”; and ¶ [0045], “Chat input 85 may allow the user to enter new chat messages (e.g., using a keyboard) and may include an indicia for sending any entered chat messages to the users with shared access to the folder”).

As to claim 5, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor checks the user terminal’s rights by using identification information of the user terminal (See at least ¶ [0051], “the system may be configured to allow the user to select particular users (e.g., one or more particular users) from among all users with shared access to a particular file or folder, for example, by right-clicking on a chat initiating indicia associated with the particular file or folder and selecting the particular users with who the user wishes to chat (e.g., by clicking on or otherwise selecting the users by name or username (e.g., from a drop-down menu)”), and receives the update log only when the user terminal is found to have the right to update the file (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”).

As to claim 6, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor checks the user terminal’s rights by using identification information of the user terminal (See at least ¶ [0051], “the system may be configured to allow the user to select particular users (e.g., one or more particular users) from among all users with shared access to a particular file or folder, for example, by right-clicking on a chat initiating indicia associated with the particular file or folder and selecting the particular users with who the user wishes to chat (e.g., by clicking on or otherwise selecting the users by name or username (e.g., from a drop-down menu)”), and stores the update log only when the user terminal is found to have the right to update the file (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”).

As to claim 7, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein, if either a new chat message or a new log message or both are created, the at least one processor sends a notification message to the user terminal of the folder sharer who has the right to access the file (See at least ¶ [0038], “A notification may help keep the user up to date in regard to conversations regarding the user’s shared files/folders”, and ¶ [0045], “the user may send new communications (e.g., chat messages) from chat archive interface 87. Chat input 85 may allow the user to enter new chat messages and may include an indicia for sending any entered chat messages to the user with shared access to the folder”).

As to claim 8, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor creates a log message containing information about the folder sharer who updated the file and details of the update (See at least See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”, and ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”. File journal has message containing information about the folder sharer who updated the file and details of the update).

As to claim 9, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor displays an updated portion of the file, along with the log message, in the file chat room (See at least ABSTRACT,  “allow users with shared access to a shared file or folder to communicate with one another via online chat…the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button associated with the shared file or folder”; and ¶ [0037], “communication sent by the user may be displayed to another user (e.g., via an on screen chat interface on a display screen of a device associated with the at least one another user such as a smart phone”).

As to claim 10, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor displays an updated portion of the file, along with the log message (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”), in the file chat room (See at least ABSTRACT,  “allow users with shared access to a shared file or folder to communicate with one another via online chat…the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button associated with the shared file or folder”; and ¶ [0037], “communication sent by the user may be displayed to another user (e.g., via an on screen chat interface on a display screen of a device associated with the at least one another user such as a smart phone”).

As to claim 11, Kirigin and Park teach the file-related task management device of claim 1. Kirigin further teaches wherein the at least one processor provides a file chat room badge for the chat room, when providing the file chat room (See at least ABSTRACT, “the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button associated with the shared file or folder. After a chat session is complete, the system may achieve the chat session for later viewing and use”), and wherein the file chat room badge indicates a number of chat messages and number of log messages that have not been read by the user terminal, among all the chat messages and the log messages (See at least ¶ [0021], “content management database 160 may maintain, for each user, information identifying the user, information describing the user’s file directory, etc. in a file journal that is maintained for each user”, and ¶ [0042], “chat window 83 displays any chat messages or other communications made by the user or by the one or more other users with shared access”).

As to claim 12, Kirigin and Park teach the file-related task management device of claim 11. Kirigin further teaches wherein the file chat room badge comprises a first badge and a second badge, and wherein the first badge indicates that number of chat messages that have not been read yet by the user terminal, and the second badge indicates the number of log messages that have not been read yet by the user terminal (See at least ABSTRACT, “the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button associated with the shared file or folder. After a chat session is complete, the system may achieve the chat session for later viewing and use”; and least ¶ [0021], “content management database 160 may maintain, for each user, information identifying the user, information describing the user’s file directory, etc. in a file journal that is maintained for each user”).

As to claim 13, Kirigin teaches a file-related task management method that is performed by a file-related task management device comprising a memory and a processor electrically connected to the memory (See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”), the method comprising: creating a file chat room that is associated with a file in a folder shared by one or more folder shares and is accessible through the file (See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”), receive, from a user terminal, a chat message related to the file between the one or more folder sharers (See at least ABSTRACT, “allow users with shared access to a shared file or folder to communicate with one another via online chat…the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button (user terminal)”), receiving, from the user terminal of the one or more folder sharers, an update log including an update to the file made by the user terminal (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”), creating a log message including information about the update, based on the update log; chat message related to the file between the one or more folder shares and the log message are displayed together in the file chat room in an order the chat messages and the log message are created (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”. File journal is the collection of the updating log information); displaying a message thread in the file chat room, the message thread including chat messages related to the file between the one or more folder sharers; wherein the chat messages related to the file between the one or more folder sharers (See at least ¶ [0043], “the user may send or receive communications (e.g., chat messages) to any number of particular groups of users with whom the user shares access to particular files or folders. As may be understood from FIG. 6, the user (e.g., Bill Smith), in addition to sending communications, may response to communications that the user received”).
Although Kirigin teaches the substantial features of the claimed invention, Kirigin fails to expressly teach wherein inserting the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread, and log message is displayed together in the message thread in an order the chat messages and the log message are created, wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message.
In analogous teaching, Park exemplifies this wherein Park teaches wherein inserting the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread, the log message is displayed together in the message thread in an order the chat messages and the log message are created (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window (inserting the log message between the chat messages)”); wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window”).
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

As to claim 14, Kirigin teaches a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method (See at least ¶ [0004], “a non-transitory computer-readable medium, according to various embodiments, may stores computer executable instructions for receiving a request to initiate a chat session among all users having shared access to particular file or folder”), the method comprising: creating a file chat room that is associated with a file in a folder shared by one or more folder shares and is accessible through the file (See at least ¶ [0002], “a computer system, according to various embodiments, may include at least one processor and memory. The system may be configured for receiving, from a first user of a content management system, a request to initiate communication between all available users of the content management system that have shared access to a particular file or folder”), receiving, from a user terminal, a chat message related to the file between the one or more folder sharers (See at least ABSTRACT, “allow users with shared access to a shared file or folder to communicate with one another via online chat…the system is configured to facilitate a chat session among all users that have shared access to a particular file or folder in response to a particular user selecting a “chat” button (user terminal)”), receiving, from the user terminal of the one or more folder sharers, an update log including an update to the file made by the user terminal (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”), creating a log message including information about the update, based on the update log; chat message related to the file between the one or more folder shares and the log message are displayed together in the file chat room in an order the chat messages and the log message are created (See at least ¶ [0021], “Content management database 160 may maintain, for each user, information identifying, the user, information describing the user…This file journal may be updated periodically using information obtained directly from content management server 120 and/or from information obtained from one or more remote computing devices 152, 154, 156. In this way, the server stored file journal on content management server may be updated when a file is changed on the server or on the local client. Content management server 120 may be updated when a file is changed on the server or on the local client”. File journal is the collection of the updating log information); displaying a message thread in the file chat room, the message thread including chat messages related to the file between the one or more folder sharers; wherein the chat messages related to the file between the one or more folder sharers (See at least ¶ [0043], “the user may send or receive communications (e.g., chat messages) to any number of particular groups of users with whom the user shares access to particular files or folders. As may be understood from FIG. 6, the user (e.g., Bill Smith), in addition to sending communications, may response to communications that the user received”).
Although Kirigin teaches the substantial features of the claimed invention, Kirigin fails to expressly teach wherein inserting the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread, and log message is displayed together in the message thread in an order the chat messages and the log message are created, wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message.
In analogous teaching, Park exemplifies this wherein Park teaches wherein inserting the log message in the message thread based on the log message being associated with the file related to chat messages displayed in the message thread, the log message is displayed together in the message thread in an order the chat messages and the log message are created (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window (inserting the log message between the chat messages)”); wherein the log message is displayed together with the chat messages by inserting the log message between the chat messages in the order the chat messages and the log message are created, the chat message being different than the log message (See at least ABSTRACT, “An apparatus and a method for providing a private chat in a group chat without having to switch between respective display screens…identification information regarding the private chat participant is displayed in a message input window…when a drag motion from a chat log  at least one group chat counterpart displayed in a chat log window to the message input window”, Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window”).
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

As to claim 15, Kirigin and Park teach the file-related task management device of claim 1.  Park further teaches wherein the update log is generated in association with the chat message, and wherein the at least one processor is further configured to create information on the association between the log message and the chat message (See at least Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window”)
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

As to claim 16, Kirigin and Park teach the file-related task management device of claim 15. Park further teaches wherein in a case the file is updated through the chat message, the log message contains identification information of the chat message and the chat message contains identification information of the log message (See at least ABSTRACT, “identification information regarding the private chat participant is displayed in a message input window which is commonly used in a group chat and a private chat…when a drag motion from a chat log of at least one group chat counterpart displayed in a chat log window”).
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

As to claim 17, Kirigin and Park teach the file-related task management device of claim 16. Park further teaches wherein the chat message and the log message associated with each other are continuously displayed together in the message thread (See at least Fig. 1 and Col. 5, lines 1-5, “the group chat window 100 includes a chat log window 102, a message input window 104, …chat logs 108, 110, 112, 114, 116, 118, and 120 are displayed in the chat log window 102”, and Fig. 10, “send or receive private message, display private chat log in private chat log window”)
Thus, given the teaching of Park, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Park, system and method for providing chat window, into Kirigin, systems and methods for facilitating communication between users of a content management service, for the system and method of chatting related to the shared folder. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide a display window for chat messages and log messages (See Park: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
04/22/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456